Citation Nr: 0425288	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  99-04 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to 38 U.S.C.A. Chapter 35.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
June 1969.  He died on August [redacted], 1992.  The appellant is the 
veteran's son.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the RO.  

The case was remanded in June 2000 for additional development 
and adjudication.  It was again remanded in December 2003.  
The case was returned to the Board for appellate 
consideration in August 2004.  

The issue of service connection for the cause of the 
veteran's death is addressed hereinbelow, while the issue of 
dependents' educational assistance is addressed in the REMAND 
portion of this document.  This matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran died on August [redacted], 1992.  The immediate cause 
of his death was stress-related coronary artery 
atherosclerosis due to atherosclerotic cardiovascular 
disease; clinical drug abuse history was indicated as an 
additional significant condition.  

3.  At the time of the veteran's death, service connection 
was in effect for schizophrenia, with an evaluation of 100 
percent.  

4.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially in causing the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran's service medical records indicate that he was 
diagnosed with schizophrenic reaction during service and 
found to have marked impairment for further military duty.  
He was subsequently discharged in 1969.  

In an August 1969 rating decision, the RO granted service 
connection for schizophrenic reaction, effective from the 
veteran's discharge from active service.  

The record contains reports of numerous psychiatric 
hospitalizations at VA facilities, in addition to a variety 
of VA examination reports.  

During a July 1969 VA examination, the veteran's 
cardiovascular system was examined.  His heart had regular 
rate and rhythm, with no murmurs.  There was no edema, and 
pedal pulses were normal.  

The veteran underwent inpatient treatment for schizophrenia 
and drug addiction in September and October 1972.  The 
veteran's drug addiction was noted to be due to his 
schizophrenia.  

In March 1980, the veteran was admitted to a VA facility for 
detoxification.  On physical examination, there was no 
cardiomegaly.  There were no audible murmurs, rubs or 
gallops.  

The electrocardiograms (EKG) conducted in October 1986 and 
February 1988 were normal.  

During a March 1989 psychiatric hospitalization, an EKG 
revealed slight ventricular conduction delay.  No 
consultation was provided, and no further findings were 
noted.  

The veteran was hospitalized at a VA facility for drug 
induced hepatitis in December 1990.  A physical examination 
was unremarkable.  

The records from Ellwood City Hospital for the period from 
1989 to 1991 do not reflect any type of cardiovascular 
treatment.

The veteran was psychiatrically hospitalized in February 
1991.  His heart rate and rhythm were regular.  

The records from St. Francis Hospital during 1991 show no 
cardiovascular complaints or treatment.  A July 1991 intake 
report indicates that the veteran had normal sinus rhythm, 
without murmur or arrhythmias.  

As noted, the veteran died in August 1992.  The immediate 
causes of death were listed as stress related coronary artery 
atherosclerosis and atherosclerotic cardiovascular disease.  
Clinical drug abuse history was noted as an additional 
significant condition.  The place of death is listed on the 
death certificate as Ellwood City Hospital.  

In November 1992 the RO contacted Ellwood City Hospital and 
requested a complete report of the veteran's hospitalization.  
The hospital responded that in order to release the veteran's 
medical records, it required proper authorization from the 
veteran's next of kin.  

In September 1998 the appellant submitted a copy of the 
veteran's autopsy report.  The final pathological diagnoses 
were those of atherosclerotic cardiovascular disease, to 
include moderate to severe atherosclerosis of the coronary 
artery, 80 percent atherosclerotic occlusion of the right 
coronary artery, and severe atherosclerosis of the aorta.  

The medical examiner also noted multiple drug ingestion.  
Specifically, he indicated that evidence of recent drug 
ingestion was manifested by the presence of undigested drugs 
in the gastrointestinal system, a therapeutic level of Valium 
in the blood, and the presence of narcotics in the urine.  

The RO contacted the appellant via letter in July 2000, 
instructing him to provide information and authorization for 
the procurement of records pertaining to the veteran's death.  

In February 2002 the appellant was again contacted by the RO 
via letter.  That letter notified the appellant of VA's duty 
to assist in the development of evidence in support of his 
claim and provided information regarding the evidence and 
information necessary to support his claim.  The letter 
specifically indicated that the appellant should complete a 
release so that the RO could obtain the final hospital 
summary from Ellwood City Hospital.  


II.  Veterans Claims Assistance Act of 2000 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in the his possession 
that pertains to the claim.  

The Board notes that a substantially complete claim was 
received in October 1997 and the claim was initially 
adjudicated in March 1998, prior to the enactment of the 
VCAA.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Court also noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice and proper subsequent VA process."  
Pelegrini, slip. op. at 10-11.

In a letter dated in July 2000, the RO requested that the 
appellant provide a release so that evidence in support of 
his claim could be obtained.

By letter dated in February 2002, the RO apprised the 
appellant of the evidence necessary to substantiate his claim 
and invited him to submit or identify evidence pertaining to 
his claim.  That letter also instructed the appellant that VA 
would attempt to obtain records that he identified.  

The Board also observes that the appellant was further 
informed of evidence necessary to substantiate his claim via 
the Board's June 2000 remand and a November 2002 letter from 
the Board.  

Additionally, the February 1999 Statement of the Case and a 
Supplemental Statement of the Case dated in March 2004 also 
provided guidance regarding the evidence necessary to 
substantiate the appellant's claim.  

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Although the appellant has been apprised that a 
final hospital summary from Ellwood City Hospital has not 
been associated with the record, he has failed to submit the 
proper release to allow the RO to obtain such evidence.  

Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.  


III.  Analysis

i.  Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In this case, medical evidence does not show that the 
service-connected schizophrenia played a material causal or 
contributory role in producing the veteran's death.  The 
records of treatment show numerous hospitalizations for 
psychiatric and drug detoxification purposes, but there is no 
indication of a cardiovascular condition.  There is no 
medical evidence to suggest that the veteran's schizophrenia 
or his documented history drug addiction played a causative 
role in cardiovascular disease that caused his death.  

Moreover, on review, the certificate of death does not 
support the conclusion that a service-connected disability 
played a contributory role in producing or accelerating the 
veteran's demise.  

The certificate of death indicates that the veteran died in 
August 1992 due to coronary artery atherosclerosis as a 
consequence of atherosclerotic cardiovascular disease.  The 
only other condition listed on the certificate of death was 
clinical drug abuse history.  The records make no reference 
to the veteran's service-connected disability.  The autopsy 
records alone do not serve to establish that the service-
connected schizophrenia or any related drug abuse caused the 
veteran's death.  

The only evidence of a relationship between the veteran's 
service-connected disability and his death is limited to 
assertions made by the appellant; however, as a layperson, he 
is not qualified to render an opinion concerning question of 
medical causation.   See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Finally, the Board notes that there is neither a contention 
nor evidence suggesting that the fatal condition was present 
in service or within one year of the veteran's discharge from 
service, or that the fatal condition was etiologically 
related to any event during the veteran's active service.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the 
appellant's claim for dependents' educational assistance 
(DEA).  

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, which is not at issue here, and had a permanent 
total service connected disability in existence at the date 
of the veteran's death; or where the veteran died as a result 
of a service-connected disability.  38 C.F.R. § 3.807(a) 
(2003).  

The appellant argues that permanency of his father's total 
rating for schizophrenia must be conceded and that, as such, 
he is entitled to DEA.  The Board observes that the Veterans 
Benefits Administration's Adjudication Procedure Manual, M21-
1, Part IV, § 14.09 addresses situations in which a totally 
disabled veteran dies and permanency has not yet been 
established.  

Neither the March 1998 rating decision nor the February 1999 
Statement of the Case address this provision.  The Board 
concludes that the RO should address this issue in the first 
instance, prior to further appellate consideration of the 
issue.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and his 
representative, and request them to 
provide such evidence.  

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Such development should 
include obtaining an opinion regarding 
whether the veteran's total disability due 
to schizophrenia was permanent in nature, if 
such is indicated by the evidence received 
as a result of this remand.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and afford the appellant and his 
representative an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



